THE THIRTEENTH COURT OF APPEALS

                                   13-13-00574-CR


                                    Oscar Pineda
                                          v.
                                  The State of Texas


                                 On Appeal from the
                 County Court at Law No 2 of Nueces County, Texas
                           Trial Cause No. 12CR7123-2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

September 10, 2015